Name: Commission Regulation (EEC) No 3642/87 of 2 December 1987 amending Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 342/10 Official Journal of the European Communities 4. 12. 87 COMMISSION REGULATION (EEC) No 3642/87 of 2 December 1987 amending Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3) as last amended by Regulation (EEC) No 1907/87 (4), Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors (*) and in particular Article 6 thereof, Whereas experience has shown that the particular nature of esterified or etherified starch (having the potential for processing into an' eligible raw material) can lead to certain speculative processing in order to benefit more than once from the refund for the source quantity ; whereas in order to avoid such speculation it is appro ­ priate to lay down certain measures insuring the proces ­ sing into products for which it is impossible to reprocess esterified or etherified starch into a raw material, the entry qualifying for the refund ; whereas Commission Regula ­ tion (EEC) No 2169 (6), as last amended by Regulation (EEC) No 1806/87 Q, should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2169/86 is hereby amended as follows : 1 . The following subparagraph is added to Article 7 ( 1 ) : 'However, where the product indicated on the certifi ­ cate falls within Common Customs Tariff subheading No 39.06 B I (CN 3505 10-50), the security shall equal 105 % of the production refund to be granted for the manufacture of the product in question '. 2. The following is added to Article 7 : 'Without prejudice to paragraph 2, the security referred to in paragraph 1 , second subparagraph shall only be released if the competent authority has received proof that the product under Common Customs Tariff subheading No 39.06 B I (CN 3505 10-50) has been used to manufacture products other than those listed in Annex I'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 182, 3 . 7. 1987, p. 40 . (3 OJ No L 166, 25. 6 . 1976, p. 1 . (4).OJ No L 182, 3 . 7. 1987, p . 51 . 0 OJ No L 94, 9. 4. 1986, p . 6 . ( «) OJ No L 189, 11 . 7. 1986, p. 12. 0 OJ No L 170, 3 . 6. 1987, p. 19 .